United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
               IN THE UNITED STATES COURT OF APPEALS                   February 19, 2004
                       FOR THE FIFTH CIRCUIT
                                                                   Charles R. Fulbruge III
                                                                           Clerk

                                 No. 02-41696
                               Summary Calendar



                      UNITED STATES OF AMERICA,

                           Plaintiff-Appellee,

                                    versus

                           JUAN JIMENEZ-VELASCO,

                           Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. L-02-CR-509-ALL
                        --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Juan Jimenez-Velasco appeals his convictions, following a jury

trial, of possession of marijuana with intent to distribute, in

violation of 21 U.S.C. §§ 841(a) and (b)(1)(B). The district court

sentenced   Jimenez   to   a    78-month   prison   term   and     a   five-year

supervised-release term.

     Jimenez contends that the trial evidence was insufficient to

support the knowledge element of his conviction.            Given          that


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41696
                                 -2-

Jimenez made a false statement to border patrol agents concerning

his citizenship and that there was approximately $811,000 of drugs

found in the rig, the evidence, viewed in the light most favorable

to the verdict, was sufficient for a jury to reasonably infer

Jimenez’s guilty knowledge. See United States v. Ramos-Garcia, 184
F.3d 463, 465-66 (5th Cir. 1999); United States v. Villareal, 324
F.3d 319, 324 (5th Cir. 2003); United States v. Jones, 185 F.3d
459, 464 (5th Cir. 1999).

     Jimenez’s conviction is AFFIRMED.